DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 11/03/2021.  Claim(s) 1-3 and 7-9 are presently pending.  Claim(s) 1-3 and 7-9 is/are amended.  Claim(s) 4-6 and 10-12 is/have been cancelled. 

Response to Amendment
The objection of claim 6 is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 4 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment to the claims.
The double patenting rejection of claims 1-5 and 12 is withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-6, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2004300929), and of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Wang (US Pat. Pub. No. 2016/0319839 A1), the applicant(s) argues that Watanabe does not teach an axial flow impeller and a stator blade being an axial flow blade, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-3 under 35 USC 103 as being unpatentable over Jin (CN 101021179 A) in view of Chebli (DE 
Regarding the rejection of claim(s) 1-4 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Przirembel (US Pat. No 5,383,766), the applicant(s) argues that this reference does not teach a compressor; a secondary impeller, being a centrifugal impeller; and the compressor is configured to allow the output gas flow from the rotor impeller to pass through the stator blade to the secondary impeller, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 101021179 A) in view of Chebli (DE 102015002025 A1).
Regarding claim 1, Jin discloses an axial intake compressor (Fig. 1), comprising: a housing (housing structure radially surrounding components 3-6 and including volute 7, see Fig. 1 and 2); a rotor impeller (4), being an axial flow impeller (see Fig. 1-2 and pg. 2 of the English translation, lines 4-10); a secondary impeller (6), being a centrifugal impeller (see Fig. 1-2 and pg. 2 of the English translation, lines 4-10), and a stator blade (blades of axial flow stator ring 5), being an axial flow blade (see Fig. 1-2 and pg. 2 of the English translation, lines 4-10), comprising a blade body (see Fig. 1-2); and the compressor is configured to allow the output gas flow from the rotor impeller to pass through the stator blade to the secondary impeller (see Fig. 1-2 and pg. 2 of the English translation, lines 10-20).  
Jin fails to teach that a cavity is formed inside the blade body, and a gas supply hole is formed on the blade body; a gas supply passage is formed on the housing in communication with the cavity of the stator blade.
Chebli exhibits an axial intake compressor (10) comprising a centrifugal rotor impeller (14) (see Fig. 1 and [0044-0045]), an axial flow stator blade (36) positioned upstream of the centrifugal rotor impeller (see Fig. 1-3, [0049], and [0054]), and a housing (assembly of 12, 42, and 44) radially surrounding these structures (see Fig. 1, [0045] and [0050]).  Chebli teaches that a cavity (38) may be formed inside the blade body (see Fig. 1-3 and [0049]), and a gas supply hole (40) may be formed on the blade body (see Fig. 1-3 and [0049]), wherein a gas supply passage (30) is formed on the housing in communication with the cavity of the stator blade (see Fig. 1 and [0049-0050]), thus enabling gas to be ejected from the blade body into the flow path upstream of the centrifugal rotor impeller ([0049]), in order to realize a particularly broad characteristic map of the compressor and to reduce noise generated by the compressor ([0017] and [0049, ln 1-4).
Because both Jin and Chebli axial intake compressors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator blades of Jin to include a cavity that is formed inside the blade body, and a gas supply hole that is 
Regarding claim 2, Chebli further teaches that the gas supply hole may be provided on both a suction surface and a pressure side surface of the blade body (see Fig. 2-3 and [0056], ln 1-2).  Since the stator blade of Jin is modified according to the gas supply hole configuration of Chebli, the proposed combination exhibits that the gas supply hole may be provided on a suction surface of the blade body.
Regarding claim 3, the proposed combination exhibits the compressor according to claim 1.  While Jin does not disclose that the blade body is made by casting or machining, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product, i.e. the blade, does not depend on its method of production, i.e. casting or machining.  In re Thompson, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Chebli according to claim 1 and in further view of Wang (US Pat. Pub. No. 2016/0319839 A1).
Regarding claim 7, Jin as modified by Chebli according to claim 7 discloses guide vanes (vanes of intake guide ring 3) provided at an input side of the rotor impeller (see Fig. 1-2 and pg. 2 of the English translation, lines 9-10).  
Jin fails to teach that the guide vanes comprise an adjustable guide vane.
Wang exhibits an axial intake compressor similar to that of Watanabe (Fig. 1), including a rotor impeller (see Fig. 1 and [0050]) and adjustable inlet guide vanes (3) that are provided at an input side of 
Because both Jin and Wang describe axial intake compressors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide vanes of Jin to include adjustable guide vanes, in order to allow the running load of the centrifugal compressor to be adjusted, as described in Wang ([0052], ln 3-6).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Chebli and Wang according to claim 7, and in further view of Nishida (US Pat. No. 5,709,531).
Regarding claim 8, Jin as modified by Chebli and Wang according to claim 7 discloses the compressor of claim 7.  
Jin fails to explicitly teach that a diffuser is provided at the output side of the secondary impeller.
Nishida exhibits an axial intake compressor (Fig. 1-2) comprising a centrifugal rotor impeller (2), and teaches that it is conventional in the art of centrifugal compressors to include a vaned diffuser (7) at the output side of the impeller (see Fig. 1-2 and Col. 4, ln 30-40) in order to efficiently decelerate the output flow from the impeller and reduce noise generated by the compressor (Col. 1, lines 14-15, Col. 2, ln 4-7, and Col. 3, ln 56-Col. 4, ln 13).
Because both Jin and Nishida describe axial intake compressors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Jin to include a vaned diffuser according to the configuration taught by Nishida, in order to efficiently decelerate the output flow from the impeller and reduce noise generated by the compressor, as described by Nishida (Col. 1, lines 14-15, Col. 2, ln 4-7, and Col. 3, ln 56-Col. 4, ln 13).
Regarding claim 9, Nishida further teaches a diffuser vane (5) provided in a diffuser flow passage (flow passage between diffuser plates 3 and 4) of the diffuser (see Fig. 1-4 and Col. 3, ln 30-40).  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745